         Case 3:17-cv-01720-JWD-RLB                 Document 44-3        08/05/19 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA

MICHAEL MCCLANAHAN, ET AL.                                  CIVIL ACTION


VS.

SCOTT WILSON, ET AL.                NO.: 3:17-cv-01720-JWD-RLB
****************************************************
                  DEFENDANTS’ INITIAL DISCLOSURES

         NOW COME, defendants, City of Baton Rouge/Parish of East Baton Rouge and Scott

Wilson who, pursuant to FRCP Rule 26, submit the following as a list of witnesses and documents

they intend to utilize at trial:

1.       DEFENDANTS’ WITNESS LIST:

         1.       Scott Wilson, will testify regarding the incident;

         2.       Deputy Chief Jonathan Dunnam, Baton Rouge City Police Department; will testify
                  regarding the incident;

         3.       Cpl. Garret Sylvan, Baton Rouge City Police Department, will testify regarding the
                  incident;

         4.       Lt. Murial Hall, Baton Rouge City Police Department; will testify regarding the
                  incident;

         5.       Michael McClanahan; will testify regarding the incident;

         6.       Gary Chambers, will testify regarding the incident;

         7.       Eugene Collins, will testify regarding the incident;

         8.       Any person necessary to introduce or testify regarding any exhibit or document
                  to be introduced during trial;

         9.       Any witness necessary to authenticate any exhibit;

         10.      Any witness needed for impeachment or rebuttal as permitted by the Louisiana Code
                  of Evidence;

                                                        1
     Case 3:17-cv-01720-JWD-RLB                  Document 44-3          08/05/19 Page 2 of 4




     11.     Any witness listed by any other party in the answer to discovery or pretrial order;

     12.     Any person identified in discovery, formal or otherwise, and/or who has been
             deposed;

     13.     Any witness identified in discovery that may have information relevant to these
             proceedings; and

     14.     Any witness listed as a potential witness by any other party

     The defendant reserves the right to amend its list of witnesses.

2.   DEFENDANT’S DOCUMENT LIST:

     The defendant will offer the following exhibits at trial:

     1.      Any depositions taken or that will be taken in this matter;

     2.      Any and all pleadings in this matter;

     3.      Any pictures, photographs, videos, surveys and/or diagrams of the area where the

             incident occurred;

     4.      A copy of the videos of the relevant Metro Council meetings;

     5.      Minutes from the relevant Metro Council meetings.

     6.      Copy of the Baton Rouge Police Department incident report from the arrest of Gary

             Chambers on May 10, 2017.

     7.      Propaganda circulated, included but not limited to social media, seeking to shut the

             May 10, 2017 Metro Council meeting down.

     8.      Any document produced and/or identified in discovery, formal or otherwise;

     9.      Any document and/or tangible thing(s) relied upon by any expert testifying in this

             matter, if retained;

     10.     Interrogatories and Answers to Interrogatories propounded to and/or by the


                                                     2
         Case 3:17-cv-01720-JWD-RLB                Document 44-3           08/05/19 Page 3 of 4




                 plaintiff and/or any defendant in this matter and any other relevant pleading in

                 this matter;

         11.     Any documents and/or exhibits listed by any other party hereto.

         Exhibit authenticity has not been agreed upon.

         The defendants reserve the right to amend its list of exhibits.

3.       DEFENDANTS’ EXPERTS:

         Defendants have not retained the services of an expert at this time.

4.       DEFENDANTS’ INSURANCE INFORMATION:

         City/Parish of East Baton Rouge is self-insured.

5.       DAMAGES:

         Defendants have not committed any violation of law and are not entitled to declaratory relief

     or the recovery of attorneys’ fees.


                                                   By Attorneys:
                                                   Lea Anne Batson
                                                   Parish Attorney


                                                   /s/Deelee S. Morris
                                                   Deelee S. Morris (#28775)
                                                   Assistant Parish Attorney
                                                   Tedrick K. Knightshead (#28851)
                                                   First Assistant Parish Attorney
                                                   222 St. Louis Street, 9th Floor
                                                   Baton Rouge, LA 70802
                                                   Telephone: (225) 389-3114
                                                   Facsimile: (225) 389-8736
                                                   Email: dsmorris@brgov.com
                                                   Email: tknightshead@brgov.com




                                                       3
       Case 3:17-cv-01720-JWD-RLB              Document 44-3        08/05/19 Page 4 of 4




                                           CERTIFICATE

   I hereby certify that a copy of the foregoing Initial Disclosures were emailed, faxed and/or mailed

this date to any party or counsel by depositing same in the United States Mail, first class postage

prepaid, and properly addressed.

   Baton Rouge, Louisiana this 13th day of March, 2018.



                                                  /s/ Deelee S. Morris
                                                  DEELEE S. MORRIS




                                                  4
